DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14: recites “wherein a length of the upright stem portion from the end surface plate to the distal free end is at least two times a length of the elongate handle”; however, this directly conflicts with applicant’s illustrations and disclosure and it directly conflicts with preceding claim 12 from which it depends because claim 12 requires the stem portion be shorter in length than the handle. It also directly conflicts with claim 12. Applicant’s disclosure illustrates and claims that the handle is longer than the upright stem and not that the stem is twice as long as the handle as applicant now attempts to claim. This is a new matter rejection. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14: requires the upright stem portion be twice as long as the handle; however, this claim depends from claim 12, which requires that the upright stem portion is shorter than the handle and not longer. So claim 14 directly conflicts with claim 12, from which it depends, meaning it fails to include all the limitations of preceding claim 12, which makes it of improper dependent form. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.	
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

102(a)(1): the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

103: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-10, 12-13, and 15-24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sparrow (US 20050194017).
Claim 1: Sparrow discloses a hair pickup tool (10) for picking up strands of hair as a bundle of hair, the tool comprising: a base portion (see annotations) including an elongate handle (50+40B) and an end surface plate at the top/leading end of the handle (see annotations); an upright curved stem portion (see annotations) extending in an upright extending direction from the end surface plate (see annotations); and a plurality of elongate pickup portions (12 & 14) projecting from the upright stem portion at an angle of inclination of 10-70 degrees relative to a plane that is perpendicular to the upright extending direction of the stem portion (see annotations). At least one of the elongate pickup portions is provided with a hair holding protrusion (see annotations) protruding from a downward facing side of the elongate pickup portion (see annotations). The upright stem portion extends upright from the base portion at least partially on a longitudinal axis of the base portion that also extends in the upright extending direction since it has a vertical component (see annotations). Connecting ends of the elongate pickup portions where they connect to the upright stem portion are spaced apart from each other along the upright extending direction (see annotations). The plurality of elongate pickup portions project from a same side of the upright stem portion (see annotations) and this side can be curved (see Fig 6) or straight (see Fig 1) and when straight it is parallel to the upright extending direction. An entirety of the hair holding protrusion is spaced by a distance of zero from opposite end portions of the downward facing side of the elongate pickup portion to which it is attached (see annotations). A distal free end of the upright stem portion intersects the upright extending direction (see Fig 1) when the upright stem is not curved (see Fig 1) and any of the tools can be used with any of the disclosed handles [0029]. At least one of the plurality of elongate pickup portions projects obliquely sideways at a different angle of inclination than the first (see Figs 1 & 6) relative to the plane perpendicular to the upright extending direction. The upright stem portion tapers from the end surface plate towards the distal free end of the upright stem portion (see Figs 1 & 6) and the upright stem portion has a rectangular cross section (see annotations). 

    PNG
    media_image1.png
    503
    672
    media_image1.png
    Greyscale

Alternatively, if applicant disagrees that Sparrow teaches combining the handle of Figure 6 with the embodiment of Figure 1. Sparrow discloses the invention essentially as claimed except for combining the handle of claim 6 with the tool of Figure 1. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Figure 1 of Sparrow by providing it with the cylindrical tapered handle of Figure 6, since it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art.
Claim 9: Sparrow (or modified Sparrow) discloses the invention of claim 1 and further discloses the upright stem portion projecting from the end surface plate along a direction of a central axis of the elongate handle (see annotations). 
Claim 10: Sparrow (or modified Sparrow) discloses the invention of claim 1 and further discloses a cross-sectional area of the upright stem portion in a plane perpendicular to the upright extending direction (cross-section taken between 12 & 14) being not more than half a maximum cross-sectional area of the handle of the base portion (see Figs 1 & 6-7).
Claim 12: Sparrow (or modified Sparrow) discloses the invention of claim 1 and further discloses the upright stem portion being shorter in length in the upright extending direction than the elongate handle (see Fig 6). 
Claim 13: Sparrow (or modified Sparrow) discloses the invention of claim 1 and further discloses the at least one hair holding protrusion extending from a downward face of the elongate pickup portion, meaning it would not be visible when viewing the device from the top, which is a plane perpendicular to the upright extending direction in an overhead plan view. 
Claim 15: Sparrow (or modified Sparrow) discloses the invention of claim 1 and further discloses the end surface plate having a circular cross-sectional shape (see Figs 6-7). 
Claim 16: Sparrow (or modified Sparrow) discloses the invention of claim 1 and further discloses a distal free end of the elongate handle intersecting the upright extending direction since it extends in the upright extending direction when applied to the embodiment of Fig 1. 
Claims 17-18: Sparrow (or modified Sparrow) discloses the invention of claim 1 and further discloses the handle tapering from the leading end at the surface plate toward a distal free end of the handle (see Fig 6). 
Claim 19: Sparrow (or modified Sparrow) discloses the invention of claim 1 and further discloses the distal free end of the upright stem portion to extend further in the upright extending direction than all but one of the plurality of elongate pickup portions (12, see Figs 1 & 6). 
Claims 20-24: Regarding the term “molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented device of Sparrow (or modified Sparrow).  See MPEP § 2113. Sparrow (or modified Sparrow) discloses the invention of claim 1 and further discloses the device to be formed into a single piece when fully assembled, so the stem, end surface plate, handle, and elongate pickup portions are all integral and therefore meet the claim limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7, and 14 is/are rejected under 35 U.S.C. 103 as obvious over Sparrow (US 20050194017).
Claim 2: Sparrow (or modified Sparrow) discloses the invention of claim 1 and discloses the invention essentially as claimed except for multiple hair holding protrusions. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Sparrow (or modified Sparrow) to comprise more than one hair holding protrusion on the elongate member, which would result in one at the free end as illustrated by Sparrow and another at a point along the length that is not the free end, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B). 
Claim 7: Sparrow (or modified Sparrow) discloses the invention of claim 1 and discloses the invention essentially as claimed except for the elongate pickup portions projecting from the upright stem by a length of 2-15mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Sparrow (or modified Sparrow) by providing the elongated pickup portions with a length of 2-15 mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Claim 14: Sparrow (or modified Sparrow) discloses the invention of claim 1 and discloses the invention essentially as claimed except for the length of the upright stem portion being at least two times a length of the handle. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Sparrow (or modified Sparrow) by providing the upright stem with a length twice as long as the handle since Sparrow already teaches that the length of the handle can vary [0029], and since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). It is also noted that applicant has no support for this claim in their originally filed disclosure and in fact this claim directly conflicts with all of applicant’s figures. 
Claim(s) 1-2, 7, 9-10, 12-24, is/are rejected under 35 U.S.C. 103 as obvious over Chubb (US 5921252) in view of Anderson (US 1699515) and Watkins (US 2915071).
Claims 1-2: Chubb discloses a hair pickup tool (see Fig 1) for picking up strands of hair in bundles, the tool comprising: a base portion (40+45) including an elongate handle (40) and an end surface plate (45) disposed at a leading end of the elongate handle (see Fig 1); an upright stem portion (21) extending in an upright extending direction from the end surface plate (45); and a plurality of elongate pickup portions (22) projecting from the upright stem portion (see Figs 1-2). The upright stem portion extends upright from the base portion at least partially on a longitudinal axis of the base portion that extends in the upright extending direction (see Fig 1). Connecting ends of the plurality of elongate pickup portions where the pickup portions connect to the upright stem portion are spaced apart from each other along the upright extending direction (see Fig 1) and the plurality of elongate pickup portions project from a same side of the upright stem portion, and this side is parallel to the upright extending direction (see Fig 1). A distal free end of the upright stem portion intersects the upright extending direction and the upright stem portion tapers from the end surface plate toward the distal free end of the upright stem portion (see portion 24 that tapers) and the upright stem portion has a rectangular cross section (Col 2, 45-60). 
Chubb discloses the invention essentially as claimed except for the plurality of elongate pickup portions projecting from the upright stem at two different oblique angles and each of the elongate pickup portions having at least one hair holding protrusion extending from a downward facing side of the elongate pickup portion to which it is attached. 
Anderson, however, teaches providing a hair comb (see Fig 1) with an upright extending stem portion (1) projecting from an elongate handle (see Fig 1) and a plurality of elongate pickup portions (3 & 4) projecting obliquely at two different angles (see Fig 1) between 10-70o relative to a plane perpendicular to the upright extending direction of the upright stem portion in order to make parting the hair easier (Page 1, 1-10). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair comb of Chubby by providing the elongate pickup portions projecting at the angles taught by Anderson in order to make parting the hair easier with the device. The proposed modification is to provide the elongate pickup portions of Chubb at the two different oblique angles taught by Anderson, which would result in at least one, but not all, of the plurality of elongate pickup portions projecting obliquely sideways at a second angle of inclination different from the first angle relative to the plane perpendicular to the upright extending direction. 
Modified Chubb discloses the invention essentially as claimed except for each of the plurality of elongate pickup portions including a plurality of hair holding protrusions along the length of the elongate pickup portions including one protrusion at a distal end of the elongate pickup portion and at least one protrusion spaced between a proximal end of the elongate pickup portion and the distal end of the elongate pickup portion. Watkins, however, teaches providing a hair comb (10) with an upright extending stem (12) carrying a plurality of elongate pickup portions (14) each with a plurality of hair holding protrusions (26) carried on one side of each elongate pickup portion and one protrusion is located at the distal end (see Fig 3) of the elongate pickup portion while the other protrusions are spaced along a length of elongate pickup portions such that they protrusions are spaced between the distal end of the elongate pickup portions and an opposite end of the elongate pickup portions where they connect to the upright extending stem (see Figs 1 & 3). Watkins teaches providing these hooks on elongate pickup portions of combs in order to better grab the hair with the device in use (Col 2, 24-36). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the comb of modified Chubb by providing each elongate pickup portion with a series of hair holding protrusions spaced along a length of each elongate pickup portion as taught by Watkins in order to better retain sections of hair with the comb in use. 
The office notes that “downward facing” is relative to how the device is oriented and the claims do not clearly require this be a side opposite the upright extending direction, so modified Chubb can be interpreted to disclose this limitation. However, alternatively, modified Chubb discloses the invention essentially as claimed except for the hair holding protrusions extending from a downward facing surface of each elongate pickup portion. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Chubb by providing the hair holding protrusions on a downward side of the teeth rather than projecting in the upright extending direction since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  See MPEP 2144.04(VI)(C). 
Claim 7: modified Chubb discloses the invention of claim 1 and discloses the invention essentially as claimed except for the elongate pickup portions projecting from the upright stem by a length of 2-15mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Chubb by providing the elongated pickup portions with a length of 2-15 mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Claim 9: modified Chubb discloses the invention of claim 1 and Chubb further discloses the upright stem portion extending from the end surface plate along a direction of a central axis of the elongate handle (see Fig 1). 
Claim 10: modified Chubb discloses the invention of claim 1 and Chubb further discloses a cross-sectional area of the upright stem portion taken where the elongate pickup portions are located to be less than or equal to half a maximum cross-sectional area of the base portion taken at 43 in an overhead plan view of the pickup tool (see Fig 1). 
Claim 12: modified Chubb discloses the invention of claim 1 and Chubb further discloses the invention essentially as claimed except for the upright stem portion being shorter in length than the elongate handle. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Chubb by providing the upright stem with a length shorter than the handle, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Claim 13: modified Chubb discloses the invention of claim 1 and the proposed modification results in the hair holding protrusions extending from the bottom of each elongate pickup portion, which means that the hair holding protrusions will not be visible when viewing a plane perpendicular to the upright extending direction in an overhead plan view of the device/plane. 
Claim 14: modified Chubb discloses the invention of claim 1 and discloses the invention essentially as claimed except for the length of the upright stem portion being at least two times a length of the handle. However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of modified Chubb by providing the upright stem with a length twice as long as the handle, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). It is also noted that applicant has no support for this claim in their originally filed disclosure and in fact this claim directly conflicts with all of applicant’s figures and preceding claim 12.
Claim 15: modified Chubb discloses the invention of claim 1 and Chubb further discloses the end surface plate is a ring (Col 3, 15-24), so Chubb discloses the end surface plate to have a circular plate shape. 
Claim 16: modified Chubb discloses the invention of claim 1 and Chubb further discloses a distal free end of the elongate handle intersecting the upright extending direction (see Fig 1). 
Claims 17-18: modified Chubb discloses the invention of claim 1 and Chubb further discloses the elongate handle (40) tapering from its leading end in a direction toward a distal free end of the handle (see Figs 1-2). 
Claim 19: modified Chubb discloses the invention of claim 1 and Chubb further discloses the upright stem portion extending further in the upright extending direction than all but one of the plurality of elongate pickup portions (see Fig 1). 
Claims 20-24: Regarding the term “molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented device of modified Chubb. See MPEP § 2113. Modified Chubb discloses the invention of claim 1 and further discloses the device to be formed into a single piece when fully assembled, so the stem, end surface plate, handle, and elongate pickup portions are all integral because they are all essential to completion and whether the pieces are formed by molding does not materially affect the end product and therefore modified Chubb meets the claim limitations.
Response to Arguments
Applicant’s arguments filed 4/18/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772